               Case 2:20-cv-01035-BJR Document 19 Filed 09/15/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      SHOKOFEH TABARAIE,
                                                                NO. C20-1035RSL
 9
                             Plaintiff,

10
                        v.                                      ORDER

11
      ASPEN AMERICAN INSURANCE
      COMPANY,
12
                             Defendant.
13

14

15          This matter comes before the Court on “Defendant’s Motion for Protective Order Staying
16
     Discovery.” Dkt. # 15. Defendant filed a motion to dismiss on August 31, 2020, and now seeks a
17
     stay of discovery until that motion is resolved.
18
            The Federal Rules of Civil Procedure impose clear duties to disclose and identify
19

20   triggering events for both initial disclosures and broader discovery. See Fed. R. Civ. P. 26(a)(1)

21   and 26(d)(1). Although they easily could have, the rules do not provide an automatic stay of
22   discovery if a motion to dismiss is filed: such motions are often unsuccessful and a stay could
23
     cause unnecessary and significant delays at the outset of the litigation. Thus, in order to obtain a
24
     stay of discovery, defendant must show that it is entitled to a protective order under Rule 26(c)
25
     “to protect a party or person from annoyance, embarrassment, oppression, or undue burden or
26

27   expense . . . .”

28   ORDER - 1
              Case 2:20-cv-01035-BJR Document 19 Filed 09/15/20 Page 2 of 2



 1          Defendant essentially argues that it would be more efficient to delay discovery under the
 2   federal rules until after the viability of plaintiff’s claims is decided. This argument could be
 3
     made whenever a dispositive motion is filed, however, and yet the federal rules do not provide
 4
     for an automatic stay simply because defendants hope to resolve the litigation through motion
 5

 6   practice. No special or exceptional circumstances exist that would justify an indefinite stay of the

 7   liberal rules of discovery in this case. Defendant has not alleged, much less shown, any undue
 8   burden or oppression if discovery proceeds. The Court is not prepared to analyze potential
 9
     factual issues regarding (a) the intent of the contracting parties and (b) the information available
10
     to the insurer when it denied coverage in order to determine whether the motion to dismiss is
11
     meritorious. Those issues will be determined once plaintiff has a chance to respond to the
12

13   pending motion. The mere filing of a dispositive motion does not derail discovery or otherwise

14   delay plaintiff’s efforts to pursue her claims.
15

16
            For all of the foregoing reasons, the Court finds that defendant has not shown good cause
17
     for a protective order. The motion for a protective order (Dkt. # 15) is therefore DENIED.
18

19
            Dated this 15th day of September, 2020.
20

21                                               Robert S. Lasnik
                                                 United States District Judge
22

23

24

25

26

27

28   ORDER - 2
